JONES, Justice:
This is a habeas corpus case that was filed in the Circuit Court of Lafayette County. The record comes, to us without any final order and also no requisition from the Governor of the State of Indiana to our Governor. Being unable to pass on the merits because of a lack of a final order, we are considering the matter as a petition for a writ of habeas corpus coming to us, and we are issuing this order which shall he considered as a fiat to the Circuit Judge of Lafayette County to hear this case on or before Monday, May 26, and if no representative from the State of Indiana appears, or if the requisition papers are not perfected by that time, to discharge the petitioner.
Fiat directed to circuit judge to hear not later than May 26.
GILLESPIE, P. J., and RODGERS, BRADY and SMITH, JJ., concur.